DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges the canceling of claim 4 and the amendments made to claim 1 filed on 04/19/2022.
Claims 1-3 and 5-14 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mower (US20060210524A1), Guive (WO2014059228A1) and Huijuan (CN103834043A). This rejection is maintained with the references of the previous 103 rejections incorporated into this rejection to take into account the amendments filed on 04/19/2022.
Mower’s general disclosure is to a skin care composition for the care of wrinkles (see abstract).
Regarding claim 1, Mower teaches a skin care composition comprising at least one xanthonoid being a derivative of mangosteen plant (see 0075) and wherein those derivatives are 3-isomangostin, 3-isomangostin hydrate, 1-isomangostin, 1-isomangostin hydrate, kolanone, mangostin, β-mangostin, α-mangostin, mangostin-3,6-di-O-gulcoside, normangostin (see 0077).
Mower teaches the composition comprising ascorbic acid (vitamin C) (see 0066) and teaches where antioxidants can be in the range of 0.01 weight percent to about 10 weight percent (see 0068) and vitamin C is a known antioxidant. 
Mower teaches resorcinol, and resorcinol is at least one hydrotrope and teaches it in the range of 0.001 to about 10 weight percent (see 0074).
Mower teaches wherein the composition may also include a solvent comprising a water-soluble base (see 0029) and ethyl alcohol, at least one glycol being ethylene glycol (see 0086) and further teaches 20%-30% range (see 0062) which would include the instant taught range.
Mower teaches the composition comprising pantothenic acid (see 0084) and methyl cellulose (see 0029).
Mower teaches a carboxylic acid-containing antioxidant being 6-hydroxy-2,5,7,8-tetramethylchroman-2-carboxylic acid (see 0068) and teaches wherein ideally the composition should be stable (see 0053). 
Regarding claim 2, Mower teaches the xanthonoid being a derivative of mangosteen plant (see 0075) and wherein those derivatives are 3-isomangostin, 3-isomangostin hydrate, 1-isomangostin, 1-isomangostin hydrate, kolanone, mangostin, β-mangostin, α-mangostin, mangostin-3,6-di-O-gulcoside, normangostin (see 0077).
Regarding claim 3, Mower teaches the range of mangosteen plant derivatives being from about 0.01 to about 10 weight percent (see 0075), which would include the xanthonoid taught range by the applicant.
Regarding claim 5, Mower teaches wherein the range for resorcinol is in the range of 0.001 to about 10 weight percent (see 0074), which would include the range taught by applicant.
Regarding claim 6, Mower teaches a solvent comprising a water-soluble base (see 0029) propylene glycol (see 0072) and dipropylene glycol (see 0082) and ethyl alcohol (see 0086). 
Regarding claim 7, Mower teaches wherein the water phase of the illustrative emulsion bases typically varies from 10 to 80% by weight of the total base (see 0056) and teaches the water-soluble base may be selected from the group consisting of polyethylene glycols (see 0029) and further teaches where propylene glycol, or a polyethylene glycol is generally included with the aqueous phase (see 0056). Mower further teaches “The amount of these conditioning agents may be from about 0.01 weight percent to about 20 weight percent. The conditioning agents may include, for example, propylene glycol, butylene glycol, hexylene glycol and the like; polyethylene glycols” (see 0072).
Regarding claims 8-10, Mower teaches wherein panthenol is in the range of 0.01 weight percent to about 20 weight percent (see 0072) which would include the range taught by the applicant.
Regarding claim 11, Mower teaches where “Methylcellulose is dispersible in cold water, but in concentrated solutions will coagulate upon heating” (see 0059) and also teaches the use of a carboxymethycellulose in the amount of 0.85 parts by weight in a working example (see 0119) so it would be obvious to one of ordinary skill in the art to use a very small concentration of methylcellulose such as an amount used in the working example around 0.85 parts by weight which would also be within the applicant’s taught working range.
Mower does not specifically teach the range of the xanthonoid going outside the range of 1.0 wt% (claim 3) or the hydrotope not going beyond 1.5 wt% (claim 5) however the ranges taught by Mower encompasses the taught ranges of the applicant’s disclosure and it would have been obvious to one of ordinary skill in the art to utilize a narrower range within the taught ranges to arrive at the instant range as it is conventional and well understood in optimizing within already known ranges. Mower is silent on the composition being translucent but if the applicant teaches that such a composition would be translucent at the specified ranges of ingredients, then the same composition which is taught by Mower would also have similar properties as the composition consists of the same ingredients and Mower teaches the same ranges.
Mower does not specifically teach the hydrotopes being selected from caffeine, hydroxy urea, nicotinic acid, derivatives of nicotinic acid, and combinations thereof or the ranges for the ethyl alcohol or the hyrdoxpropyl methycellulose.
Guive’s general disclosure is to a cosmetic composition containing a hydrotrope and active compound such as phenolic compounds (see background of the invention).
Guive teaches “Hydrotropes (or hydrotropic agents) are a diverse class of water-soluble compounds that are characterized by an amphiphilic molecular structure and ability to dramatically increase the solubility of poorly soluble organic molecules in water” (see 00034) and where “common hydrotopic molecules include caffeine,N -diethylnicotinamide, N-picolylnicotinamide, N-allylnicotinamide, N-picolylacetamide 3.5, nicotinamide, Ν-dimethylacetamide, and N-methylacetamide” (see 00036) and also teaches where “Applicants have also found that combinations of hydrotropes, such as the combination of caffeine and nicotinamide, is more efficient than either one alone for increasing the water solubility of phenolic compounds” (see 00041) and finally teaches that “The suitability of a hydrotrope for use in cosmetic compositions can be determined using tests known in the art for determining effects of compounds on skin, and toxicity to humans. In certain cases, it may be beneficial to also determine the suitability or desirability of a hydrotrope(s) for use in a cosmetic composition by using tests that measure or estimate the bioavailability of the active compound(s) in the composition when applied to skin in the presence of the hydrotrope(s)” (see 00038) and that the hydrotope can be in the range of 0.1% to about 20% (see 00043).
Huijuan’s general disclosure is to a preparation method of hydroxypropyl methylcellulose solution aka hypromellose solution (see abstract). 
Huijuan teaches where “hydroxypropyl methylcellulose (HPMC) is a non-ionic cellulose with a white powder appearance, odorless and tasteless, soluble in water” and “Hypromellose has the characteristics of thickening ability, pH stability, water retention, excellent film formation, and extensive enzyme resistance, dispersibility and cohesiveness. Its dissolution in water is not affected by pH, solubility varies with viscosity, and the lower the viscosity, the greater the solubility. The aqueous solution of hypromellose has surface activity, high transparency and stable performance” (see background technique) and further teaches the range of the solution at .01% to 5% (w/v) (see claim 9). 
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to use either caffeine or nicotinamide or even a combination of the two hyrdotropes together with Mower’s composition because Lauten teaches that these can increase the water solubility of phenolic compounds.  It would further be obvious to use hydroxypropyl methylcellulose as a thickening agent because it is known in the art to have pH stability, water retention properties, excellent film formation, dispersibility and cohesiveness.
There would be a reasonable expectation of success in arriving at the instant invention because hydrotopes are known in cosmetics for their water-soluble properties and have been described in the art as such and hydroxypropyl methylcellulose is also known in the art as a thickener for its advantageous properties. The use of these specific hydrotropes and thickening agents would give a greater benefit in the cosmetic composition by increasing the water-solubility of the compounds and stability of the composition.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng (US20190159989A1).

Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, hydrotopes are well known in the art for increasing the solubility of poorly soluble molecules along with knowledge of the different instantly used combinations of hydrotropes and their ranges, which are also described in enough detail before the applicant’s findings. The applicant claims that the office used improper hindsight and relied upon the applicant’s own reasoning to select the specific hydrotropes for use in creating the xanthone compositions, however these components are described in detail for their particular applications and functions before the applicant’s discovery of them and so they cannot be ignored.
The applicant also argues that there would have been no reasonable expectation of success in combing the three pieces of relied upon art and to modify the amounts of the ingredients to the instantly claimed amounts to create the instant composition because the ranges taught are very broad. Mower already teaches the vitamin C at 10% which is the claimed amount. Mower teaches the hydrotrope in the amount beginning at 0.001 to 10%. Although the applicant’s use is claimed at 0.8-1.5 wt% this range is covered and is not far from the starting range and would thus be an optimizable parameter of any artisan. Mower also teaches the mangosteen (xanthonoid) within the range of 0.01-10% while the applicant claims it in 0.1-10%. These ranges are almost the same as the instantly claimed. Mower additionally teaches the glycol at 20% which is within the instantly claimed range of 15% to about 24%. Similarly, each of the ingredients are within already taught ranges and none of the ranges of the instant case are far removed from what is known in the art and thus any person having skill in the art could have easily optimized these parameters to meet the instantly claimed ranges and with a great expectation of success because these have all been efficiently described in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMAN             Examiner, Art Unit 1655                                                                                                                                                                                           


/TERRY A MCKELVEY/             Supervisory Patent Examiner, Art Unit 1655